Citation Nr: 1803489	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  07-31 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Maryland Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Her Son




ATTORNEY FOR THE BOARD

T. C. King, Associate Counsel


INTRODUCTION

The Veteran had honorable active service in the United States Marine Corps from August 1963 to July 1976. He passed away in February 1996; the appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

The appellant and her son testified at a hearing in Washington, D.C. before a Veterans Law Judge (VLJ) in February 2011. A transcript of that hearing is on file. The Veterans Law Judge is no longer employed by the Board. The appellant was offered a new hearing in accordance with the provisions of 38 C.F.R. § 20.707 in a July 2017 letter. At that time, the appellant was provided with the option to request a new hearing with a different VLJ, and given a 30 day time limit to respond if she wished to exercise this option. The letter informed the appellant that she would be presumed to have declined if she did not respond. More than 30 days have elapsed since the mailing of that letter and no response has been received from the appellant.  Therefore, the Board considers the option for a new hearing to be declined and will proceed with adjudication under a new VLJ, pursuant to 38 C.F.R. § 19.3(b) (2017).  

The June 2011 decision of the Board remanded the issue of entitlement to service connection for the cause of the Veteran's death to the Agency of Original Jurisdiction (AOJ) for further development and adjudication. Following the completion of the development requested, the AOJ issued a supplemental statement of the case (SSOC) in March 2014 and September 2016 continuing denial of the appellant's claim.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). Additional records were uploaded into VBMS after the Certification of the Appeal, but as review of the records show they are either duplicative or otherwise have no bearing on the appellate issues, no further action on these records is warranted. 38 C.F.R. § 19.37(b).


FINDINGS OF FACT

1. The Veteran passed away in February 1996, with astrocytoma of the brain being the only cause of death listed on the death certificate.

2. At the time of his death, the Veteran was not in receipt of service-connected benefits for any disability.

3. There is no etiological relationship between the Veteran's disease and active duty service. 


CONCLUSION OF LAW

The criteria for service connection for the Veteran's cause of death, astrocytoma of the brain, are not met. 38 U.S.C. §§ 1110, 1112, 1113, 1116, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.302, 3.303, 3.307, 3.309, 3.310, 3.311, 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist; Prior Remand Compliance

As an initial matter, the Board must address whether the duty to assist requires procurement of a medical opinion on the theory that the cause of death is related to non-ionizing radiation. As noted in the prior remand, 38 C.F.R. § 3.311 does not apply to exposure to non-ionizing emissions. However, service connection under 38 U.S.C. § 1110, 1131 can still be established if the weight of the evidence establishes a nexus. See Rucker v. Brown, 10 Vet. App. 67 (1997).

While the Veterans Claims Assistance Act of 2000 ("VCAA") expanded the scope of the duty to assist claimants, medical opinions on every theory of causation do not need to be procured if there is no reasonable possibility that such would aid in substantiating the claim. Webster v. Shinseki, 428 F. App'x 976-978 (Fed. Cir. 2011). Among other requirements, before such a duty is triggered, there must be evidence that indicates that a disease "may be associated" with military service. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

There is no evidence that non-ionizing radiation exposure had a causal role in the Veteran's death. The Board has considered various medical articles, news articles, and webpages submitted by the appellant in support of the theory that non-ionizing radiation was the cause of the Veteran's brain tumor. Generally speaking, generic medical literature which does not apply medical principles regarding causation or etiology to the facts of an individual case does not provide competent evidence to establish the nexus element. See Libertine v. Brown, 9 Vet. App. 521, 523 (1996). 

As noted in the various articles, studies, and news reports, correlation and heightened risk is associated in certain studies with electronics or electromagnetic fields, yet the cause of astrocytomas remains unknown. The materials submitted by the appellant do not opine on the Veteran's case, do not generally conclude a cause and effect relationship between radar and astrocytomas, nor do they reflect that there might be any reasonable possibility of a non-speculative conclusion on cause and effect from a member of the medical community.

The Board acknowledges the appellant and her representative's research and presentation of this theory of causation. However, the record does not reflect that either the appellant or her representative possess the requisite expertise to opine on medical etiology or provide an expert opinion on the significance of medical studies, and lay opinions on such matters cannot be given weight by the Board. See Jandreau v. Nicholson, 492 F.3d 1372, 1374 (Fed. Cir. 2007) (affirming that lay evidence is generally not competent to establish medical etiology).

The Board is sympathetic to the loss the appellant and her family has endured, notes the Veteran's long and honorable service, and recognizes the significant delay the appellant has experienced in the claims process. The Board is also loathe to unnecessarily withhold finality of this case and further burden VA resources where there is no reasonable possibility of the appellant's theory prevailing. 

After careful consideration, the Board views the materials submitted by the appellant as not demonstrating a plausible pathway for the disease to be associated with in-service non-ionizing radiation exposure, and finds that any further development would be extremely unlikely to lead to such a connection. As this theory does not have a reasonable possibility of success, a remand for further development is not warranted. 

No other contentions have been raised regarding the duties to notify or assist. The duties to notify and assist are considered to have been satisfied. 

Regarding prior remand compliance, the Board notes that the case development actions ordered in the June 2011 remand have been substantially complied with, including obtaining the necessary records regarding ionizing radiation exposure and a medical nexus opinion on such. The record reflects the RO also took sufficient developmental steps to enable the Board to determine whether the Veteran qualified for inclusion as a member of the Special Exposure Cohort (SEC) under section 3621(14) of the Energy Employees Occupational Illness Compensation Program Act, ("EEOICPA") codified at 42 United States Code, Sections 7384 and 7385 (2012), within the meaning of 38 C.F.R. § 3.309(d)(3)(ii)(E). 

Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary. See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

II. Service Connection, Cause of Death

Service connection for the cause of a Veteran's death requires a showing of (1) the existence of a service connected disability, and (2) a causal relationship, either principle or contributory, between the disability and the Veteran's death. 38 C.F.R. § 3.312.

Generally, to establish that there was a service connected disability, there must be competent evidence showing: (1) the Veteran suffered from a disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the claimed disability and the in-service injury incurred or aggravated during service. 38 U.S.C. § 1110; 1131, 38 C.F.R. § 3.303; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death. The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports. 38 C.F.R. § 3.312(a). 

A service-connected disability will be considered as the principal, or primary, cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto. 38 C.F.R. § 3.312(b). 

A contributory cause of death is inherently one not related to the principal cause. In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 38 C.F.R. § 3.312(c)(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

Certain chronic diseases may be presumed to have been incurred in or aggravated by service if manifested to a compensable degree within one year of discharge from service. See 38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service. 38 C.F.R. § 3.307(a). This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C. § 1113; 38 C.F.R. §§ 3.307(d), 3.309(a). A showing of chronicity requires a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." 38 C.F.R. § 3.303(b).

Service connection for disability due to in-service ionizing radiation exposure can be shown by three different methods. Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997). First, certain types of cancer are presumptively service connected where a person is a "radiation-exposed veteran" which is defined at 38 U.S.C. § 1112(c); 38 C.F.R. § 3.309(d). Second, "radiogenic diseases" may be service connected pursuant to 38 C.F.R. § 3.311.  Third, service connection may be granted under 38 C.F.R. § 3.303(d) when it is otherwise shown that disability, even if first diagnosed after service, is the result of in-service ionizing radiation exposure. See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

Generally, a claimant has the responsibility to present and support a claim for benefits. All information, lay evidence and medical evidence in a case is to be considered by the Board in deciding the claim. When there is an approximate balance of positive and negative evidence regarding any material issue, the claimant is to be given the benefit of the doubt. 38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances. See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence). When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue.").

The Board has an obligation to provide reasons and bases supporting its decision, but there is no need to discuss, in detail, every piece of evidence of record. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). The Board's analysis is to focus specifically on what the evidence shows, or fails to show, on the claim. See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

In this case, the appellant contends the Veteran's cause of death, astrocytoma of the brain, should be service connected. She further contends that the cause of death was due to in-service ionizing and/or non-ionizing radiation exposure as a result of his work as a radar technician. 

The Veteran died on February [REDACTED], 1996. The death certificate documents the cause of death as astrocytoma of the brain. The Veteran did not file a claim during his lifetime, and was not service-connected for any disability or disease at the time of his death. The Board finds the cause of death is accurately reflected on the death certificate. There is no contention or evidence suggesting an alternative or contributing cause of death other than that listed on the death certificate, and the recorded cause of death is corroborated in the medical records.

Review of the service records shows that the Veteran served honorably in the United States Marine Corps from August 1963, to July 1976. The military occupational specialties as listed on several DD-214s were radio repairman, radar technician, and tactical data systems technician. An April 1965 entry in service treatment records (STRs) shows the Veteran was involved in the repair and maintenance of microwave equipment. Additionally, his DD-1141 reflected exposure to radiation as measured on a film badge at age 20. 

Review of post-service medical records shows the Veteran smoked an unspecified number of cigarettes for an unknown period of time, prior to quitting in 1973. The Veteran worked as an antique store manager and owned an electronics company following service. Medical evidence revealed a diagnosis of a brain tumor (glioblastoma multiforme/grade IV astrocytoma) in August of 1995, with a recurrence in January 1996. 
At a Board hearing in February 2011, the appellant testified that the Veteran was not diagnosed with brain cancer in-service, that he did not receive treatment before 1995, had no service-connected disabilities, and that no physicians or medical providers had provided any opinion about the cause of the Veteran's brain cancer. 
An October 2013 letter from the Naval Dosimetry Center estimated the Veteran's in-service radiation exposure being a dose of 00.332 REM of DDE-Photon.

Pursuant to the Board's June 2011 remand, this issue was referred to the Under Secretary for Benefits who in turn referred the issue to the VA Under Secretary for Health. Per a letter dated May 2016 from the Deputy Chief Consultant, Post Deployment Health Services, part of the VA Department of Health, the entirety of the Veteran's file was considered, including his service records, his occupational history, the dose estimate of 00.332 REM DDE-Photon, medical records, death certificate, and the prior case development. The medical opinion from the VA Department of Health concluded that it was unlikely that the Veteran's brain tumor was caused by ionizing radiation exposure during military service. The opinion took into consideration the specifics of the case, and cited to a medical treatise that recommended against "quantitative estimation of health risks below an individual dose [of ionizing radiation] of 5 REM in one year or a lifetime dose of 10 REM above that received from natural sources," and noted "there is substantial and convincing scientific evidence for health risks following high-dose exposures . . [but] risks of health effects [for exposure below 5-10 REM] are either too small to be observed or are nonexistent." 

Regarding presumptive service connection for a chronic disease or chronicity and continuity under 38 C.F.R. §§3.309(a) or 3.303(b), there is no evidence that the Veteran's disease or symptom thereof manifested in-service or within the one year presumptive period following his separation from service. The Veteran's disease accordingly does not qualify for presumptive service connection under 38 C.F.R. §§ 3.309(a) or 3.303(b).

Regarding presumptive service connection for diseases specific to radiation-exposed veterans under 38 C.F.R. § 3.309(d), the Veteran was not a "radiation-exposed veteran" as defined at 38 C.F.R. § 3.309(d)(3)(i), as he did not participate in a "radiation risk activity," as defined under 38 C.F.R. § 3.309(d)(3)(ii). Limiting discussion of the provisions that can potentially apply to service from 1963 to 1976, such activities include participating in a nuclear device test, serving in Paducah, Kentucky, Portsmouth Ohio, or Amchitka Island. Additionally, a Veteran could qualify for the presumption by, among other requirements, having served in a qualifying location for the Special Exposure Cohort under the EEOICPA. 

The record does not have any evidence of the Veteran having served in the aforementioned locations or having participated in a nuclear device test. Additionally, there is no evidence of the Veteran having served in any of the sites designated by the Secretary of Health Human Services for inclusion in the Special Exposure Cohort (such sites are identified in various entries in the Federal Register and are compiled on the United States Department of Labor website at https://www.dol.gov/owcp/energy/regs/compliance/law/SEC-Employees.htm). Because the Veteran's service did not include any of the qualifying "radiation risk" activities, the Veteran did not fit within the definition of "radiation-exposed veteran," and the disease from which he died is not entitled to presumptive connection pursuant to 38 C.F.R. § 3.309(d).

Regarding service connection for "radiogenic diseases" under 38 C.F.R. §§ 3.311 or 3.303(d), the medical opinion from the Under Secretary of Health concludes it is unlikely that the Veteran's brain tumor was caused by ionizing radiation exposure during military service. The medical opinion was formed after consideration of the entirety of the Veteran's file, including the service records, the dosimetry report, the service health records and the private health records, and the death certificate. The opinion cites to outside authority in support of the opinion, and the credentials accompanying the opinion reflect the requisite education and training to offer such an opinion. The opinion is not rebutted in the record, and significant weight must be given to this opinion by the Board. 

There is no other competent medical opinion addressing medical etiology of the Veteran's brain tumor in the record. As noted previously, the opinions from the appellant and her representative do not warrant any probative weight on the question of medical etiology.

In sum, the evidence preponderates against a medical nexus between in-service ionizing radiation exposure and the Veteran's cause of death, and direct service connection for ionizing radiation exposure is not warranted under 38 C.F.R. §§ 3.311 or 3.303(d). 

There is also no competent evidence that establishes a nexus between the Veteran's brain tumor and in-service non-ionizing radiation exposure; accordingly, direct service connection for non-ionizing radiation exposure is not warranted. 38 C.F.R. § 3.303.

Because the preponderance of the evidence indicates there is no nexus between the Veteran's brain tumor and his service, service connection cannot be granted. As such, the benefit of the doubt rule is inapplicable. 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 3.303; Gilbert v. Derwinski, 1 Vet. App. at 53.








	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for the cause of the Veteran's death, to include as due to exposure to ionizing radiation, is denied.




____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


